Case 2:20-cv-09819-VAP-AGR Document 1-1 Filed 10/26/20 Page 1 of 23 Page ID #:4




                           Exhibit A
                           Case 2:20-cv-09819-VAP-AGR Document 1-1 Filed 10/26/20   Page
                                                                                  --•• -.-•.•2-.of 23 Page ID #:5
                                                                                                 •.•.
ectronically FILED by Superior t;ourt ot t;autorrna, ~ounty or Los Htlyeias utt vo,o,t~v— ~o.< , ,,., ,, ,,, ,..
                                                                         ~••
                                                                                       20VECV00967
                                                                                                                                                                                C
                                                                                                                                                                                ~
                           r                    ti             ~ I ' nfl~®~ S                                                                FOR COURT USE ONLY
                                                                 v`~'                                                                 (SOLO PARA USO DE LA CORTE)

                                                         (ClTACION JUD/ClAL)
    NOTICE TO DEFENDANT:
    (AVlSO AL DE1VUaNDADO):
     HOT TOPIC, INC. DI3A 130X LLINCH 4549 AND DOES 1 -20

    YOU ARE BEING SUED BY PLAINTIFF:
    (LO ESTA DEMAt11DAND0 EL DEMANDANTE):
    GAI3RILLA CABRLRA

      NOTICE! You have been sued. The court may decide against you without your being heard un!ess you respond within 30 days. Read the information
      below.
        You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
     served on the pfaintiff. A letter or phone call will not protect you. Your written response musl be in proper legal form if you want the court to hear your
     case. There may be a court form that you can use for your response. You can find these court forms and more mformation at the California Courts
     Onl!ne Self-Help Center (tvww.cotutinfo.ca.gov/selrhelp), your county Iaw Iibrary, or the courthouse nearest you, tf you cannot pay the fifing fee, ask
     the court c!erk for a fee waiver forrn. If you do not ffle your response on tirne. you may lose the case by defau!t, and your wages. money..and property
     may be taken without furtherwarning from the court.
        There are other Iega! requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
     referral service. If you cannot afford an attontey, you may be e!igible for free legal services from a nonprofit legal serv!ces program. You can locate
     these nonprofit groups at the California Legal Services Web site (t•vww.latvhelpcalifomia.org), the California Courts Online Self-Heip Center
     (wwvv.courlinfo.ca.gov/selflaelp), or by contacting your Iocal court or county bar association. NOTE: The court has a statutory Iien for waived fees and
     costs on any sett!ement or arbitration award of $10,000 or more in a civil case. The court's lieri must be paid before the court will dismiss the case.
     lAV1SOt Lo han demandado. Si no responde dentrn de 30 dias, la corte puede decidir en su contra sin escuchar su versidn. Lea ta inforrrracibn a
     continuacion.
        Tiene 30 DIAS DE CALENDARlO despu6s de que 1e entreguen esta citacidn y papeles legales ppra prosenter una respuesta por escrito en esta
     corte y hacer que se entregue una copia al demandante. Una carta o una llamada telefbnica no lo protegen. Su respuesta por escrito tiene que estar
     en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un lormulario que usted pueda usar para su respuesta.
     Puede encontrar estos formularios de la carte y m0s informacidn en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
     btblioteca de leyes de su condado o en la corte que le quede mas cerca. Si 170 puede pagar la cuota de presentacit3n, pida al secretario de 1a corte
     que le de un formulario de exencibn de pago de cuotas. Si no presenta su respuesta a tiempo, ptrede perder el caso por incumplimiento y la corte le
     podr,J quitar su sueltlo. dinero y bienes sin m is advet7encia.
       Hay otros requfsitos legales. F-s recomendable que llame a un abogado inmediatamente. Si no conoce a un abogaclo. puede llamar a un servicio de
     rernisidn o abogados. Si no puede pagar a un abogado. es posible que cumpla con los requisitos para obtener servicios legates gratuitos de un
     programa de setvicios legales sin rrnes de lucro. Puede encontrar estos grupos srn ffnes de fucro en el sitio web de California Legal Services.
     (www.lawhelpca!ifornia.org), en el Centro de Ayuda de las Cortes de California, (www,sucorte.ca.gov) o poni6ndose en contacto cort la corte o el
     colegio do abogados locates. AVISO: Por ley, ta corto tione derecho a reclamar tas cuotas y los costos exantos por imponet• un gravamen sobre
     cualquierrecuperaci6n de $10.000 d mSs de valorrecibida mediante un actrerdo o una concesidn rle arbitraje en un caso de derecho cr'vfl. Tiene que
     pagar el gravamen de la corfe antes de que la corfe pueda desechar el caso.
   The name and address of the court is:                                                                                CASE NUM©ER
                                                                                                                        (Ntimero del Caso)
   (EI nombr•e y direccion de la corte es): Van Nttvs Cottt•tllotise F.3St
    6230 Sylmat" Ave.                                                                                               I                                                                             I
    Van Nuys, CA 91401
                                                                                                                               2 L—N-7 E *_~''•:a 0 09 ~=i 7
   The name, address, and te!ephone number of plaintiffs attorney, or plaintiff without an attorney, is:
   (EI nombre, la direccidn y el ntirnero de telefono del abogado del dernandante, o del demandante que no tiene abogado, es):
    Dayton 1\1a(.;allanes (SI3N ?40231);10366 Wilshii•e BlNd., Suite 3031 Los An;elcs, CA 90024; (310) 779-2348
                                                                                        8her~i R. C:~rter E:~:ec Lati~re c~ffils e r ~ C•lerk r_If ~ro!.ar~
   DATE:
                        G Ut.j•1 ;      2l7~J
                                           ~                                                  !erk, by                                                      eputy
   (Fecha)                                                                                                                       {
                                                                                                                               (-% • E 11 i-~f~ t'I
                                                                                              (Secretarlo)                                                                        (Adjttnto)
   (For proof of service of this surnmons, use Proof of Service of Summons (form POS-010),)
   (Para prueba de etitrega de esta citatidn use el fotrnulario Proof of Service of Summons, (POS-090)).
                                           NOTICE TO THE PERSON SERVED: You are selved
             ~ .....:.........,-•_         1.    as an individual defendant.
                                           2.    as the person sued under the ffctitious name of (specify):
          ••-• °?:           :_~:; `~' j~~
           ~ti .•:~~'r~a-~'r...            •,
         ly~s  Y~; r'f, :r•.,`?~•'i,.,~y
                 •~„ l ('+             '~7~~ ,~,,,,'.
                                   ~,y~.'.,;i ~~e         3, ~ on beha!f of (specify):~,~ "~(~~.,~~- l7W ~X ~ ~~ ~ ~J~~f~
                            , ~p•S~•.~
                               }
                                         .c, • .
        'r: " !1'r • ~~l ~. ~               M       :
        "I ~ ,R~i#',T~
                  .• f •~:•~•,, ~,fY~ '~ f:                    under:        CCP 416.10 (corporation)                              CCP 416.60 (minor)
         ~`'tiG~~i`•~~r ;y:,r                                                                                           [=] CCP 416.70 (conservatee)
                     ~, P ti~j~ ~~(~`ti'Isf~~•7-u ` jl                  ~ CCP 416,20 (defunct corporation)
                                                                        ~ CCP 416.40 (association or partnership)                  CCP 416.90 (authorized person)
                                                                     ~ other (specify):
                                                          4•        by personal de!ivery on (date):
                                                                                                                                                                                    Pagc 1 or't
    Form Adopted for Ldandatory Use
                                                                                       SUMMONS                                                        Corye of Civa   Procedure §§ 41220 465
      Juoiciai Councii of CaiVforrna                                                                                                                                     .v,vw mart,n/o ca gov
      5ut'r1-l00 IRev. Juty I '.VOb;
                                                                                                                                                                      Amcr'ec,n LogalNal. Ine.
nically
                      Case 2:20-cv-09819-VAP-AGR Document 1-1 Filed 10/26/20 Page 3 of 23 Page ID #:6
               by 5uperior l;ourt ot Uawornia, l.ounty (JI LUS rAnyaiGo un vu— uw..~ .....~ ,,,•, ~•,~•• ••. --..-., _..
                                                                                   20VECV00967
                                   Assfgned for all purposes to: Van Nuys Courthouse East, Judicial officer: Huey Cotton




          1   Davton Magallanes (Bar No. 240231)
              LAVv OFI'ICES OF DAYTON MAGALLANES
          2
              10366 Wilshire I31vd, Stiite 303
          3   Los Anacles, CA 90024
              Telephone; 310-779-2348
          4   I lllall: dav tonniagallanes!u~yalioo.com

                Attorney tbr Plaintift:
              I Gabriela Cabrera

                                                              SUPERIOR COURT OF CALIFORNIA

                                     COUiV"I'Y OI= LOS ANGF..LES, VA.N NUYS COURTI-IOUSE L:AST

                                                                      UNLIMITED JURISDICTION

              I GABRIELA CABRERA,                                                                C:ase No.

                          Plaintift.                                                             VERIFIED COMPLAINT FOR DAIv1AGTS
                                                                                                 AND PCRMANENT IN,IUNTCTIVE REI..IFII~
              Iv
                                                                                                 !'~i `i iiil'•l SUi3.icCT -i'O 'i'iiE,
              HOT "I'nPIC. INC. DI3A I30X LtJNCI-I 4549                                          SUPPLEMENTAL FEE IN GOVERNMENT
              AND DOES 1-20.                                                                     CODE SLC'I'ION 70616.5
     16
                          Dt;fendants.
     17

     18             FII2ST CAUSE OF ACTION I3Y I'L,AINTIFF AGAINST AI..,L DEF ENDANTS FOlEt

     19                                                VIOLATION OF CIVIL COI?)✓ SECTION 51
    20
               1.         PlaintifP Gabriela Cabrei-a coinplains of Defendants Hot Topic, Inc. dba I3ox Lunch 45=I9;
    21
                         and Does 1 -20 ("Detendants"), sued pursuant to Code ol"Civil Proceclure. section 47=I. as
    22

    23                    Pollow s:

    24        2.         At all times tnentioned ltet•ein. IIOT TOPIC. INC. DBA I30X LUNXII 4549 ancl DOFS
    2,
                          1-10 have been the operators oi'a retail storc: at 6600 TopanUa Canyon I3lvd.. Suite 2068.
    ?6
                         Canoga Parl., CA 91303 Lis well as lessees of the building at saicl address.
    27

    28
                                                                                Verilied Coialplairit
             Case 2:20-cv-09819-VAP-AGR Document 1-1 Filed 10/26/20 Page 4 of 23 Page ID #:7




  1    3.     nt alt times nientioned lierein. DOL-'S 11-20 have been the mvners and lessoi•s of the

 2            building at stiid address.
  3
       =l.    Plaiiitiff is a Califot7lia residtnt \with physical clisabilities. Slie is attlictcd with polio and
  =1

              can not ~~alk.
                      ~      Shc ttses awheelchair for mobility w-herever she 17oes.
  5

  6~.          Plainti ff is informed and believes that each oC the Deti'endLints Iherein . 1nclLldln o Does 1-

  7            20, lncluslve. is responsible in sonie capacity lor tlie event5 ilt;reill c'ille ved, or is a
  g
               necessary party f'or obtaining appropri~lte relief. Plaintit'fm~~v
                                                                               " seek lcttve to amend if'ancl
  9
10             w- hen the true nauxIes. capacities, connections, and responsibilities of the Defenciants tind

1I            Does 1 thrott~.?h 20. inclLlsive_ are ascertained.

1')    6.      Dn oi- about June 14. 202(7. thc PlaintifCwent to the r•etail store.
13
       7.     'I'he retail stoi-e is a facility open to the public. a place ofpublic accornmodation. and a
14
               business establishment.
15
16     8.      While patr oni`l.tng said pLlbllc acCol11l1loclltloil. said Plaintiff personall-y encountered cin

17            UrchitectLiral barric't' xt'It17111 tlle Facility in the foriii oi"a pa<<nlent terininal. Plaintiff
18
              NvEtnted but N.Nl?as unable to use her debit card to pati' fot• her purchase becau5e the debit
19
~~            etird machine «-as trtotirited too hi~h above the floor tincf l~Yekecl proper si~~tia~e inciieating.

21            that the ciebit carcl macliine could be disrnounted and Plaintit'1'could not reach the debit

              card macliine fi•om her tivheelchair. therebv preventing P1aintiPf from her iritended use of
2J
              the public accolnmoclation.
2 q.
25     9.     nn or abolit Jlinc 14. 2020. the Plaintii't'personallv encountered tliis problem.

26     10.    Plaintifl' ititencied to use tlie public aceoinmodation beeause she wanted to oo shopping.

)7            just as any ambultitory patron w-ould. bltt the architectural barriers aetuallv detiied her full
28                                                           ~
                                                  Verified C:omplaint
               Case 2:20-cv-09819-VAP-AGR Document 1-1 Filed 10/26/20 Page 5 of 23 Page ID #:8




                 and eqttal access tor Plaintill s particular disabilities, catising her dii'ficulty. di5coinibrt,

                 and elllb'rU'rass171elit ln the process.

        l 1.     Plaintif -ftivas in the deographic area oCthe Defendant's public aecomrnodation becattse

                 shc ivas shoppind,

        12.      P17intiff ,,vould like to rettirn ttnd patroniie the retail store but will he deterred fiorn

                 visititia until the Defendants correct the violations. 'I'his deterrent is because of her
   8
                 knoNvledge of the illegal barrier5 that exist.
  9

        13.      Defendants fail and contirrtie to f'ail to int3iiltaiu in working and usable eon.ditions the
10

ll               facilities, privileges, and advantages required to provide equal access to persons ~vith

12
                 disabilities.
13
        14.      The violation listed above is easily removable without mucli di Cficulty or• expense. It is
 ~ ~-

                 the type of barrier identified by the Department of Justice as presumably readilv

                 cichiev<lble to remove and, in Fact. these barriers are readily nchievab1L to remove Withottt

17
                 itlueh difticulty or expense. Furtheriitore, there are nuinerous alternative rteccainmoclations
18
                 that coulcl be made to provide agreater level of access iP complete reinoval mfere not
19
                 readily achievable.
20

21      15.      Please be advisecl that the Plaintiff seel:s to have all barric;rs related to her disabilitv
1) 1)
                 ret7tedied. 5ee Dorur7 v 7-11. 52=4 I'.3d 1034 (9`i' Cir. 2008) (holclitzg that ortce a plaintifl'
23
                 encounters one barrier at a site. he can sue to have all barriers thttt relate to his disabilitv

                 reinoved re—ardtess of wlletlYer lie pc:rsonally encountered thetn). Given the obvious a.nd

                 blatant violation. PlaintifTa]leges, on information and Uelief: that there are other

27 1
                 violations and barriers on the site tltat relate to hcr disability. Plaintifl'will ai-nend the
28 '
                                                              3

                                                      Verilied Coniplaint
            Case 2:20-cv-09819-VAP-AGR Document 1-1 Filed 10/26/20 Page 6 of 23 Page ID #:9




 1            collll7ltilllt, tC) p['ovlde J)I'opeI' tlotice rC-arC).1r1g Lhe scopC ot"thlS      011CC: tille C0I1CIlICtti

 7
 ~            ti slte I11tilaeCtl011.

 3
      16.     -hhis coI711flaint is lilecl on hehalf of a hinlh freduency litigtlnt. For the pertinent slatutory
 4

 3            period, 36 construction related 7ccessihilitv clrlims have becn tiled.

      17.     The foregoing crmstiiutes aNriolatiorl of Americans w'ith Disrlbilities Act Of 1990_ 42

  7           IJ.S.C. ti 121 82
                              ( h~                           ~ 36.304(b).
                                )(~)( A- )(iv) and 28 C.F.R. ~,
 8
      18.     U1lclel' the ADA. it is an acfi of dtscrilllirlatloti to fail to eIlsLir e that the privileues.
 9
10            adVflntaaes. aCcolllnlodat1o11s. tacllltles. (yoocls. itnd servIcl:s of dn}% hlilce O1 IJllblrc

1 I           acconlmodation is offered on a fiill and cqual basis by tlnVone ,Nho owlls. leases, ol'

12            operates a place of public accommodation. Because the llefendants vinlated Plaintif(`s
13
              riahts
                ~    under the ADA. thcv
                                       . also violated the Unrul~ Civil Ri~hts
                                                                         ~     Act and are liable for
1-1
13            damages. (Civ Code § 51(f). 52(a).)

16    19.     I3ecause the violltion ofthe tlnruh Civil Rigllts nct resulted in difficulty. discomfort. or

17            embarrassineilt tor the 1'laintift: the Dei-endants are each responsible for statutorvi
1£
              dama-es. i.e.. a civil pe;nalty. (Civ. Code § 55.56(a)-(c).)
19

20    20.     Discrinlination is defined as a failure to remove arcliitectural bai-rie7•s Nvhere sucli rcmoval

21            is readily achievable. U.S.C. ` 12182(b)(2)(A)(iv).

22    21.     1'he toreaoinp- constitutes a violatiorl of 42 U.S.C.
                                                                 ti ~ 1218?  b~~1)(~ry )- 28 C.h.R. §
                                                                         ( )~—)(
23
              36.30=1(b)( t 8).
24
25    22.     In tliis instance_ providinn tr debit cat•d machine but placine it too hial1 above the -tloor

26            wnci riot proviciing the liroper signage that the Irrachine can bc dismounted is a violation oi'

27
              the la« .
28                                                             4
                                                    Verifiecl Coirlplaint
           Case 2:20-cv-09819-VAP-AGR Document 1-1 Filed 10/26/20 Page 7 of 23 Page ID #:10




 l   23.      f~ Illll7lic c~cco111111od~ltloll I7lllst 111aintalll 111 operable ~~'orlki ►1~ Colldit1011 tllOse teatUres ot

 ~
              its facilities and ecluipment that rire recluirecl to bG readilv accessible to and usable by
3
              individuals Nvith clistibilities.
4

 J   24,      The failure bv Defendant to elisure that accessible Iacilities werc available and readv to

 6            be tised bv Plaintiff is a violation ot the law.
 7
     25.      Given its locatioll and options, 1'laintiffwill contillue to desirc to return to the retail store
 S
              but she has been and Will colltinue to personally encnunter discrimination due to thc laek
 9
              ol'accessiblc facilities ancl, therefore. seehs injunctive relief to reliiove the barriers.
10

      SE+COND OAUSF OF AOTIOI\1 BY PLAINTIFF AOAINST ALL DEFENDANTS FOR

                            VIOI.ATION OF C1VI1., CODE SFCTIC)N 54 ANI) 54.1

     26.      ELtch of the fore;uoing para urtlllhti Is Il]col-p(71'atl'.CI I1Ct'G111 b-'.' I'efercilcc.

15                                                          PRAY>E:R

!6            f'lainti ff prays that thiti C,ourt award darllages and providc relief as follmvs:
17
              1. For injunctive relie(; compelling Deferidants to coillplN, tvith thc Uriruh CiNrit Rights
18
     ,1ct. Note: the 1'laintiff is not itivokino section 55 of'tlic California Civil Codc: and is not seeking
19
     injunctive reliefuncler t11e Disabled Persons Act at all.

              2. Danlaiaes tinder the Unruli Civil Rights Act, wllich provicles for actual danlages and a

     statutory nlininlunl of 54.000.

              3. Reasonable attorney's fees, litioation expenses and costs of suit. pursuant to C:al. Civ.

     C.ode § 52.




                                                                 ;
                                                      Veri liecl Con1111aint.
             Case 2:20-cv-09819-VAP-AGR Document 1-1 Filed 10/26/20 Page 8 of 23 Page ID #:11




          Datecl: 8/27/2020                           LAW OFIICES OF DAYTON MAGALLANL;S
                                                                             ~„_.._--__._---•---- ---_.-..____,_ -,



                                                                Dayton Magallaiies
      5                                                         Attoi-iiey f6r Plaintifl:
                                                                Gabriela Cahrera
  6
                 I declare urider pen,-LlN of periLIry t► nder thc laws ot'Calirnrmfl that tlie 66regoinrr is true
      7

      $   and correct.

  9 Dated: 8/27/2 020
 10                                                             Gabri Cavrera

 11
 12
 13
 14
 ti
 16
 17'

18 ~

19
20
~1 I

22
23
24
25
26
2 f



28
                                                            6
                                                  Vcrified Coinplaint
              Case 2:20-cv-09819-VAP-AGR Document 1-1 Filed 10/26/20 Page 9 of 23 Page ID #:12

                                                                                                                                           p
                   SUPERIOIZ COUIgT OF CALIF012NIA
                      COUlOTTY O.F LOS ANGELES
                                                                                                                    FI LE ®
  Van Nuys Courthouse East                                                                           5upor>or couri ol C<rliiornia
                                                                                                       Countyof LnsArtc,Jeles
  6230 Sylmar Avenue, Van Nuys, CA 91401
                                                                                                              08/31 .2020
                       NOTICF OF CASE ASSIGlir1VIENT                                       7'IC~:F t•{. r:1' :J', ::.C?~~J:'~Y: n u,~eC' 1('..'G ft O' Guu'.
                                                                                                                   C. Ellison                  LV-o:.ty
                                                                                             s)': _
                           UNLIMITED CIVIL CASE

                                                                                    CASE NUMBER:

   Your caise is nssi;ned for all purposes to the judicial of~cer indicated below. 20VECV00967


                            THIS FORM IS TO I3E SERVGD WITH 'I'HE SUMMOIYS AND COIVIPLAINT

                 ASSIGNED JUDGE                DEPT      ROOM                  ASSIGNED .IUDGE                              DEPT               ROOM
          Huey P, Cotton                      A




    Given to the Plaintiff/Cross-Complainant/Attor•ney of'Recortl   Sherri R. Carter, Executive Officer / Clerk of Court
    on 08/31/2020                                                          By C. Ellison                                                  , Deputy Clerk
                  (Date)

LACIV 190 (Rev 6/18)        IVOTICE OF CASE ASSIGNMEfVT — UfdLIMITED CIVIL CASE
LASC Approved 05/06
             Case 2:20-cv-09819-VAP-AGR Document 1-1 Filed 10/26/20 Page 10 of 23 Page ID #:13

                                  INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES

The following ca•itical provisions of the Califprnia Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are sumnlarized
f'or your assistance.

APPLICATION
The Division 7 Rules were effective Januaiy ], 2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNrD JUDGE
A cliallenge under Code of Civil Procedtu-e Section 170.6 nlust be made Nvithin 15 days after notice ofassigmnent for all purposes
to a j ucfge, or if a party has not yet appeared, witliin 15 days of the first appearance.

T1(VIG STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing Lmder the following tinle standards:

COIVIPLAINTS
All complaints shall be served witliin 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of cocirt first bein~ obtained, no cross-complaint may be tiled by any party after their answer is t71ed. Cross-
conlplaints shall be served within 30 days of the tiling date and a proof of service fled witliin 60 days ofthe filin," datc.

STATUSCONFERENCE
A status conference will be scheduled by the assigiied lndependent Calendar Judge no later than 270 days aftei- the filing of t}le
complaint. CoLulsel nlust be fully prepared to discuss the following issues: alternative dispute resolution, bifiircation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE
The Cotn-t will require the parties to attend a final status conference not more than 10 days before the schedulecl trial date. A11
parties shall have i170ti0ils iil linline, bifurcation motions, statenlents of major evidentiary issues, clispositive niotions, requested
f'orm juiy instructions, special jury instructions, and special jury verciicts timely filed and served prior to the conference. These
nlatters may be heard and resolved at this conference. At least five days beforc this conference, counsel must also have exchanged
lists of exliibits and witnesses, and have submitted to the court a brief statenlent ofthe case to be read to the jut•y panel as required
by Chapter Tlu-ee of the Los Angeles Superior Court Rules.

SANCTIONS
The court Will impose appropriate sanctions for the failtu-e or refiisal to conlply with Chapter Three Rules, orders made by the
Court, and tinle standards or- deadlines established by the Court or by the Cllapter Tliree Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Tliree Rules, anci adherence onl•y to the above provisions is
therefore not a guarantee against the imposition of sanctions uncler Trial Court Delay Reduction. Careful reading and
compliance with the actual Chaptet Rulcs is imperative.

Class Actia►is
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a cotllplex
judge at the designated conlplex courtliouse. [f the case is found not to be a class action it Nvill be returned to an lndependent
Calendar Courtroonl for all pw•poses.

XProvisionaliv Complex Cases
Cases filed as provisionally coniplex are initially assigned to the Supervising Judge of cotnplex litigation for deternlination of
complex status. If the case is deemed to be complex witllin the nieaning of California Ru1es of Court 3.400 et seq., it will be
randonily assigned to a coniplex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LACIV 190 (Rev 6/18)       h10TICE OF CASE ASSIGNNIENT - UNLIMITE® CIVIL CASE
LASC Approved 05/06
     Case 2:20-cv-09819-VAP-AGR Document 1-1 Filed 10/26/20 Page 11 of 23 Page ID #:14




                                                                                                <        ,   , -,
                                                  ,-       <
                           'v~~ y ,-r,.
                           ~         -
                                          r       ~                ~
                                                                                __
                                                                                        ~' ` e
                                                                                                    _
                                                                                                    ~.   ~          'I


                                  Cou n ty o Los A                                                  •



                                                                            t

                                                               ~       /        ~v I~~•
                                                                   j.~               r •_;
                                                                           ~`'-~'~, 1TlMY~1;,




                                              ~
                        _ .                            ~           ~                     ~~                              ►
                                                                                                             ~




               The person who files a civil lawsuit (plaintiff) must include the ADR information
               Packet with the complaint when serving the defendant. Cross-complainants must
               serve the ADR Information Packet on any new parties named to the action
               together with the cross-complaint.

               There are a number of ways to resolve civil disputes without having to sue
               someone. These alternatives to a lawsuit are known as alternative dispute
               resolution (ADR),

               In ADR, trained, impartial persons decide disputes or help parties decide disputes
               themselves. These persons are called neutrals. For example, in mediations, the
               neutral is the mediator. Neutrals normally are chosen by the disputing parties or by
               the court. Neutrals can help resolve disputes without having to go to court.




LAADR 005 (Rev. 03/17)
LASC Adopted 10-03
Cal. Rules of Court, rule 3.221
     Case 2:20-cv-09819-VAP-AGR Document 1-1 Filed 10/26/20 Page 12 of 23 Page ID #:15




Advantages of ADR
   • Often faster than going to trial
   • Often less expensive, saving the litigants court costs, attorney's fees and expert fees.
   s May permit more participation, allowing parties to have more control over the outcome.
   ® Allows for flexibility in choice of ADR processes and resolution of the dispute.
   • Fosters cooperation by allowing parties to work together with the neutral to resolve the dispute and
      mutually agree to remedy.
    + There are fewer, if any, court appearances. Because ADR can be faster and save money, it can reduce
       stress.

Disadvantages of ADR - ADR may not be suitable for every dispute.
   o If ADR is binding, the parties normally give up most court protections, including a decision by a judge or
      jury under formal rules of evidence and procedure, and review for legal error by an appellate court.
   ® ADR may not be effective if it takes place before the parties have sufficient information to resolve the
      dispute.
   ® The neutral may charge a fee for his or her services.
   ® If the dispute is not resolved through ADR, the parties may then have to face the usual and traditional
      costs of trial, such as attorney's fees and expert fees.



The Mosg Common Types of ADR

    ® Mediation

        In mediation, a neutral (the mediator) assists the parties in reaching a mutually acceptable resolution
        of their dispute. Unlike lawsuits or some other types of ADR, the parties, rather than the mediator,
        decide how the dispute is to be resolved.

            m   Mediation is particularly effective when the parties have a continuing relationship, like
                neighbors or business people. Mediation is also very effective where personal feelings are
                getting in the way of a resolution. This is because mediation normally gives the parties a chance
                to express their feelings and find out how the other sees things.

                Mediation may not be effective when one party is unwilling to cooperate or compromise or
                when one of the parties has a significant advantage in power over the other. Therefore, it may
                not be a good choice if the parties have a history of abuse or victimization.




LAADR 005 (Rev. 03/17)
LASC Adopted 10-03
Ca1. Rules of Court, rule 3.221

                                                   Page 2 of 4
      Case 2:20-cv-09819-VAP-AGR Document 1-1 Filed 10/26/20 Page 13 of 23 Page ID #:16




            m   Arbitration

                In arbitration, a neutral person called an "arbitrator" hears arguments and evidence from each
                side and then decides the outcome of the dispute. Arbitration is typically less formal than a
                trial, and the rules of evidence may be relaxed. Arbitration may be either "binding" or "non-
                binding." Binding arbitration means the parties waive their right to a trial and agree to accept
                the arbitrator's decision as final. Non-binding arbitration means that the parties are free to
                request a trial if they reject the arbitrator's decision.

                Arbitration is best for cases where the parties want another person to decide the outcome of
                their dispute for them but would like to avoid the formality, time, and expense of a trial. It may
                also be appropriate for complex matters where the parties want a decision-maker who has
                training or experience in the subject matter of the dispute.



            ®   Mandatory Settlement Conference (MSC)

                Settlement Conferences are appropriate in any case where settlement is an option.
                Mandatory Settlement Conferences are ordered by the Court and are often held near the date
                a case is set for trial. The parties and their attorneys meet with a judge who devotes his or her
                time exclusively to preside over the MSC. The judge does not make a decision in the case but
                assists the parties in evaivaiing rhe strengths and weaknesses of the case and in negotiating a
                settiement.

                The Los Angeles Superior Court Mandatory Settlement Conference (MSC) program is free of
                charge and staffed by experienced sitting civil judges who devote their time exclusively to
                presiding over MSCs. The judges participating in the judicial MSC program and their locations
                are identified in the List of Settlement Officers found on the Los Angeles Superior Court website
                at http://www.lacourt.org/. This program is available in general jurisdiction cases with
                represented parties from independent calendar (IC) and Central Civil West (CCW) courtrooms.
                In addition, on an ad hoc basis, personal injury cases may be referred to the program on the
                eve of trial by the personal injury master calendar courts in the Stanley Mosk Courthouse or the
                asbestos calendar court in CCW.

                In order to access the Los Angeles Superior Court MSC Program the judge in the IC courtroom,
                the CCW Courtroom or the personal injury master caiendar courtroom must refer the parties to
                the program. Further, all parties must complete the information requested in the Settlement
                Conference Intake Form and email the completed form to mscdeptl8@lacourt.org.




LAADR 005 (Rev. 03/17)
LASCAdopted 10-03
Cal. Rules of Court, rule 3.221

                                                    Page 3 of 4
     Case 2:20-cv-09819-VAP-AGR Document 1-1 Filed 10/26/20 Page 14 of 23 Page ID #:17




Additional Inforrrration

To locate a dispute resolution program or neutral in your community:

        Contact the California Department of Consumer Affairs (www.dca.ca.go_y_) Consumer Information
        Center toli free at 800-952-5210, or;
        Contact the local bar association (http://www.lacba.org/) or;
        Look in a telephone directory or search online for "mediators; or "arbitrators."

There may be a charge for services provided by private arbitrators and mediators.



A list of approved State Bar Approved Mandatory Fee Arbitration programs is available at
http://cafbar.ca.gov/Attorneys/MernberServices/FeeArbitration/ApprovedPrograms.aspx#19



To request information about, or assistance with, dispute resolution, call the number listed below. Or you may
cafl a Contract Provider agency directly. A list of current Contract Provider agencies in Los Angeles County is
available at the link below.

http://css.lacounty.gov/programs/dispute-resolution_program-drp/




                                  County of Los Angeles Dispute Resolution Program
                                          3175 West 6th Street, Room 406
                                            Los Angeles, CA 90020-1798
                                                TEL: (213) 738-2621
                                                FAX: (213) 386-3995




LAADR 005 (Rev. 03/17)
LASC Adopted 10-03
Cal. Rules of Court, rufe 3.221

                                                     Page 4 of 4
Case 2:20-cv-09819-VAP-AGR Document 1-1 Filed 10/26/20 Page 15 of 23 Page ID #:18




                                V®LIJIVTp► RY EFF'ICIENT LITiGATlON S7'1PL9LAT9ONS


                                   The Early, Organizational Meeting Stipulation, Discovery
                                Resolution Stipulation, and Motions in Limine Stipulation are
Superior Court of California
County of Los Angeles
                                voluntary stipulations entered into by the parfiies. The parties
                                may enter into one, two, or al1 three of the stipulations;
                                however, they may not alter the stipulations as written,
~~°r ~' ~. ~ p,~=•              because the Court wants to ensure uniformity of application.
Los Angeles County
BarAssociation                  These stipulations are meant to encourage cooperation
Litlgation Section

Los Angeles County
                                between the parties and to assist in resolving issues in a
Bar Assoclation Labor and
Employment Law Sectlon          manner that promotes economic case resolution and judicial
                                efficiency,
 6.1tf tl      r~rr~mik~~r,t
           1   n':iS1C1cIlUfl
    11 6       ui In hnFcli
                                   The following organizations endorse the goal of
Consumer Attorneys
AssoclatlonofLosAngeles promnfi/7?             Affirienry ,iji fiflgatin n
                                                                      IV I !
                                                                               ~n.1
                                                                               1.1(ll~ as~   ~hQt coul~sG'1

                                consider using these stipulations as a voluntary way to
                                promote communications and procedures among counsel
                                and with the court to fairly resolve issues in their cases.
                           ,.
I•+ ~ ~,          - i ;~


                                *Los Angeles County Bar Association Litigation Sectlon*
Southern Callfornia
Defense Counsel
                                              ® Los Angeles County Bar Associa$ion
               ~                              Labor and Empioynnent Law Section*
           ~ w+waw

Assoclatlon of
BusinessTrial Lawyers               -OConsumer Attorneys Association of Los R► ngeilesO

                                          OSouthern California Defense Counsel*

                                         4Association of Business Trial Lawyers-$~
   ' .~7`.;1`CELA•d."'•_c':

Callfornla Employment
LawyersAssociation
                                     *California 1=rnployment Lawyers A,ssociation<0~
 Case 2:20-cv-09819-VAP-AGR Document 1-1 Filed 10/26/20 Page 16 of 23 Page ID #:19




NAMEAWAGORESSOFATTOFWEYORPARTYWRHOUTATTORNEY:               i STATBEARNUMBER    I        Rr.ervadfarClerk'aF'JoSlamp




         TELEPHONE NO.:                         FAX N0. (Optlonal):
 E-MAILADDRESS (Optlonal):

I SUPSRIOR COURT OF CALIFORNIA, COUNTY Oir LOS ANGELES I




          STBPULATION —EARLI( ORGAPJIZATtc"3NAL MEETtNG

     This stapuYation is intended to encourage cooperation among the parties at an early stage Bn
     the iitigation and to assist the parties in efficient case resolution.

     The parties agree that:

      1. The parties commit to conduct an (nitial conference (in-person or via teleconference or via
          videoconference) within 15 days from the date this stipulation is signed, to discuss and consider
          whether there can be agreem ent on the following:

           a. Are motions to challenge the pleadings necessary? If the issue can be resolved by
              amendment as of right, or if the Court would allow leave to amend, could, an amended
              complaint resoive most or all of the Issues a demurrer might otherwise raise? If so, the parties
              agree to work through pleading issues so that a demurrer need only raise issues they cannot
              resolve. Is the issue that the defendant seeks to raise amenable to resDlution on demurrer, or
              would some other type of motlon be preferable? Cou1d a voluntary targeted exchange of
              documents or information by any party cure an uncertainty in the pleadings?

           b. Initial mutual exchanges of documents at the "core" of the litigation. (For example, in an
              employment case, the employment records, personnel file and documents relating to the
              conduct in question could be considered ucore." In a personal Injury case, an incident or
              police report, medical records, and repair or maintenance records could be considered
              "core.");

           c. Exchange of names and contact information of witnesses;

           d. Any insurance agreement that may be available to satisfy part or all of a judgment, or to
              indemnify or reimburse for payments made to satisfy a judgment;

           e. Exchange of any other information that might be heipfuf to facilitate understanding, handling,
              or resolution of the case in a manner that preserves objections or privileges by agreement;

           f. Controlling issues of law that, if resolved early, will promote efficiency and economy in other
              phases of the case. AI so, when and how such i ssues can be presented to the Court;

           g. Whether or when the case should be scheduled with a settlement officer, what discovery or
              court ruiing on legal issues is reasonably required to make settlement discussions meaningful,
              and whether the parties wish to use a sitting judge or a private mediator or other options as
      LACN229 (new)
      LASC Approved QA111
                                 STI~'ULO~iTI~OP~ -~ EARLV ORG,~i~liZAT6Oi~iAL N7EETtii1{a                    Page 1 of 2
Case 2:20-cv-09819-VAP-AGR Document 1-1 Filed 10/26/20 Page 17 of 23 Page ID #:20




 SHORT TRIE;                                                                       C.1SE NUM9ER




               discussed In the "Alternative Dlspute Resolution (ADR) Information Package" served with the
               complaint;

      h. Computation of damages, inciuding documents not privileged or protected from disclosure, on
               which such computation is based;

       i. Whether the case Is suitable for the Expedited Jury Tr[a1 procedures (see infiormation at
          www.lasuperforcourt orcr under "C1vlP' and then under "General /nformaflon").
 2.            The time for a defending party to respond to a complaint or cross-complalnt will be extended
               to                        for the complaint, and                             for the cross-
                       (INSERT DATE)                                        (INSERT DATE)
               complaint, which is comprised of the 30 days to respond under Government Code § 68616(b),
               and the 30 days permitted by Code of Civil Procedure section 1054(a), good cause having
               been found by the Civil Supervising Judge due to the case management benefits provided by
               this Stipulation.

 3.            The partles wiil prepare a joint report titled uJoint Status Report Pursuant to Initial Conference
               and Early Organizational Meeting Stipulation, and if desired, a proposed order summarizing
               results of their meet and confer and advising the Court of any way it may assist the parties'
               efFlcient conduct or resolution of the case. The parties shall attach the Jolnt Status Report to
               the Case Management Conference statement, and file the documents when the CMC
               statement is due.

 4.            References to "days" mean calendar days, unless otherwise noted. If the date for perForming
               any act pursuant to this stipulation falis on a Saturday, Sunday or Court holiday, then the time
               for performing that act shall be extended to the next Court day

 The following parties stipulate:

 Date:
                                                                :
                 (TYPE OR PRINT NAME)                                       (ATTORNEY FOR PLAINTIFF)
 Date:
                                                                ➢
                 (TYPE OR PRINT NAME)                                     (AT1"ORNEY FOR DEFENDANT)
 Date:
                                                                ➢
                 (TYPE OR PRINT NAME)                                     (ATTORNEY FOR DEFENDANT)
 Date:
                                                                ➢
                 (TYPE OR PRINT NAME)                                      (ATTORNEY FOR DEFENDANT)
 Date:
                                                                ➢
                 (TYPE OR PRINT NAME)                               (ATFORNEY FOR                                )
 Date:
                                                                ➢
                 (TYPE OR PRINT NAME)                               (ATTORNEY FOR                               )
 Date:
                                                                ➢
                 (TYPE OR PRINT NAME)                               (ATTORNEY FOR                               )


 uAeIvzzs(new)               STII'ULAY'IOit~ — [El~RLY 09~iGe~O►6~117.~A~'101l1~1L 11+~EETI1liG
 I.ASC Approved 04/11                                                                                   Paga 2 of 2
 Case 2:20-cv-09819-VAP-AGR Document 1-1 Filed 10/26/20 Page 18 of 23 Page ID #:21




NAiA&ANOADORESBOFAT70MEYORPARTYWRHOLfTATTORM1EY:               I STATEBARNU!ABER   I       Rasarvatllo~G~ik'aFUeS~;mp




         TELEPHONE NO.:                            FAx NO. (Oplional):
 E-MAILADDRE9S (Opllonal):

( SUPER10R COURT OF CALIFORIJIA. COUBVTY 0F LOS Ai`lCELES I




                  STIPULATION — D15COVIERY RESOLUTION

      This 5tipulation is intended to provide a fast and informal resolution of discovery issues
      through lirnited paperwork and an Informal conference with the Court to aid in the
      resolution of the issues.
      The parties agree that:

      1. Prior to the discovery cut-off in this action, no discovery motion shall be filed or heard unless
         the moving party first makes a written request for an Informal Discovery Conference pursuant
           to the terms of this stipulation.

      2. At the Informal Discovery Conference the Court will consider the dispute presented by parties
         and determfne whether it can be resolved informally. Nothing set forth hereln will preclude a
         party from making a record at the conclusion of an Informai Discovery Conference, either
           oraily or in writing,

      3. Following a reasonabie and good faith attempt at an informal resolution of each issue to be
         presented, a party may request an Informal Discovery Conference pursuant to the following
           procedures:

                a. The party requesting the Informal Discovery Conference wil1:

                          File a Request for Informal Discovery Conference with the clerk's office on the
                          approved form (copy attached) and deliver a courtesy, conformed copy to the
                          assigned department;

                   ii.    Include a brief summary of the dispute and specify the relief requested; and

                  iii.    Serve the opposing parry pursuant to any authorized or agreed method of service
                          that ensures that the opposing party receives the Request for Informal Discovery
                          Conference no later than the next court day following the filing.

                b. Any Answer to a Request for Inforrnal Discovery Conference must:

                          Also be filed on the approved form (copy attached);

                          Include a brfef summary of why the requested relief should be denied;
      LACN 036 (new)
      LASC Approved 04/11                STaPULATIO~I — DISCOl/E3tV RESOLUTIOfd                              paga 1 of 3
Case 2:20-cv-09819-VAP-AGR Document 1-1 Filed 10/26/20 Page 19 of 23 Page ID #:22




 GHQRTTRLE:                                                                   CASENUMBER:




               iii.   Be filed within two (2) court days of receipt of the Request; and

               iv.    Be served on the opposing party pursuant to any authorized or agreed upon
                      method of service that ensures that the opposing party receives the Answer no
                      later than the next court day following the filing.

              No other pleadings, including but not ilmited to exhibits, declarations, or attachments, wiil
              be accepted.

      d. If the Court has not granted or denied the Request for Informal Discovery Conference
         within ten (10) days' foilowing the ftling of the Request, then it shall be deemed to have.
         been denied. If the Court acts on the Request, the parties will be notitied whether the
         Request for lnformai Discovery Conference has been granted or denied and, if granted,
         the date and time of the Informal Discovery Conference,,which must be within twenty (20)
         days of the fifing of the Request for Informal Discovery Conference.

      e. If the conference is not held within twenty (20) days of the filing of the Request for
         Informal Discovery Conference, unfess extended by agreement of the parties and the
         Court, then the Request for the Informal Discovery Conference sha11 be deemed to have
         been denied at that time.

  4. If (a) the Court has denied a conference or (b) one of the time deadiines above has expired
     without tiie Court having acted or (c) the Informal Discovery Conference is concluded without
     resolving the dispute, then a party may fie a discovery motion to address unresolved issues.
  5. The parties hereby further agree that the time for making a motion to compel or other
     discovery motion is tolfed from the date of filing of the Request for Informal Discovery
     Conference until (a) the request is denied or deemed denied or (b) twenty (20) days after the
     filing of the Request for informa! Discovery Conference, whichever is earlier, uniess extended
     by Order of the Court.

      !t is the understanding and intent of the parties that this stipuiation sha11, for each discovery
      dispute to which it applies, constitute a writing memorializing a"specific later date to which
      the propounding [or demanding or requesting] party and the responding party have agreed in
      writing," within the meaning of Code Civii Procedure sections 2030.300(c), 2031.320(c), and
      2033.290(c).

  6. Nothing herein wiil preciude any party from applying ex parte for appropriate reiief, inc(uding
     an order shortening time for a motion to be heard concerning diacovery.

  7. Any party may terminate this stipulation by giving twenty-one (21) days notice of intent to
     terminate the stipulation,

  8. References to "days" mean calendar days, uniess otherwise noted. If the date for performing
     any act pursuant to this stipulation falls on a Saturday, Sunday or Court holiday, then the time
     for perPorming that act shali be extended to the next Court day.



  LAcIv oas (new)               STIPU' LAi'iO~d — Di'~COVE6alf RESOLl1Te0i14
  LASC Approved 04/11                                                                             Page 2 of 3
Case 2:20-cv-09819-VAP-AGR Document 1-1 Filed 10/26/20 Page 20 of 23 Page ID #:23




  3HORTTfTLE;                                                                  CG1SE NUM6EFt




  7he following parties stipulate:
  Date:
                                                              0
                 (TYPE OR PRiNT NAME)                                        (ATTORNEY FOR PLAINTIFP)
  Date:
                                                              ➢
                 (TYPE OR PRINT NAME)                                       (ATTORNEY FOR OEFENOANT)
  Date:
                                                              A
                 (TYPE OR PRINT NAME)                                        (ATCORNEY FOR DEFENOANT)
  Date:
                                                              ➢
                     (TYPE OR PRINT NAME)                                   (ATTCRNEY FOR OEFENDANT)
  Date:
                                                              8
                     (TYPE OR PRINT NAME)                            (ATTORNEY FOR                            )
  Date:
                                                              A
                     (TYPE OR PRINT NAME)                            (ATTORNEY FOR                            1
  D ate:
                                                              ➢
                     (TYPE OR PRINT NAME)                            (ATTORNEY FOR                            )




  t_ACIV 036 (new)
  LASC Approved 04Ii1               STi~'!JLlai'601i1— DiSCfJ1/ERY RFS®LUil'lt'3G~                      PagQ 3 of 3
 Case 2:20-cv-09819-VAP-AGR Document 1-1 Filed 10/26/20 Page 21 of 23 Page ID #:24




NAME Arn ADCFEBS DF ATf Ofi175Y Dfl PARTY WfMOIJT ATTORNEI`               I sTAT6 FAR NUMBER                     0.ecenedlor Cleth'c Fir Siump




             TELEPHONE NO,:                                   FAX NO. (Opllonal):
 E-MAIL AODRESS (Optional):
     AITORNEYFOR Name:
SUPER10R COL9t$"C OF CALiFORNIA, COUNYV OF LOS ANt3ELcS




                                                                                                        casenucnr~er~
                       lNFORM/Ql.. DISCiOvER`r CiONFERENCE
                 (pursuant to the Discovery Resotution Stipulation or the parties)
        1. This document relates to:
             ❑       Request for lnforma] Discovery Conference
             ❑       Answer to Request for Informal Discovery Conference
        2. Deadline for Court to decide on Request:                   (insert date 10 calendar days followtng filing of
              the Request).
        3. Deadline for Court to hold Informal.Discovery Conference:                                                ((nsert date 20 calendar
              days following filing of the Request).
        4. For a Request for Informal Discovery Conference, brieflv describe the nature of the
           discovery dispute, including the facts and legal arguer4ents at issue. For an Answer to
           Request for Informal Dlscovery Conference, briefiv dgcrrihn .A,ky the C~•~.-~+   ~~~ ~a ..c,►
                                                                                    .,~,. s..~aru   -I---y
           the requested discovery, including the facts and legai arguments at issue.




        I..AClvos4 (new)                           INFORNiAL. iJISCOVERY CONFEREt~lCE
        I.ASC Approved oAlii                 (pursuant to the Discovery Resolutian Stipulation of the parties)
      Case 2:20-cv-09819-VAP-AGR Document 1-1 Filed 10/26/20 Page 22 of 23 Page ID #:25




    NAMEAMACOFiE550FATTORNEYORPAATVV7RH011TATTOqNEY:                I STATE8AANliMEER          I         ResnrvBtlfofCklA'cFAoSUmp




               TELEPHONE NO.:                           FAX N0. (Oplional):


I Sl1F'ERIOI+€ C®UR? OF CALIF'®RNI.4, COl1NTY OF LOS ANGELES I




V                STIPULATIOtV AN® OR®ER -- MOTI®idS IN LIN1INE .                               I                                         I


          This atiputation is intended to provide fast and inforrnai resolution of evidentiary
          issues through diligent efforts to define and discuss such issues and iimit paperworlc.

          The parYies agree that:
          1. At least      days before the final status conference, each party will provide all otlier
             parties with a list containing a one paragraph explanation of each proposed motion in
             limine. Each one paragraph expianation rnust idenfiify the substance of a single proposed
             motion in limine and the grounds for the proposed motion.
          2. The parties thereafter will meet and confer, either in person or via teleconference or
             videoconference, concerning all proposed motions in fimine. ln that meet and confer, the
               parties will determine:

                    Whether the parties can stipulate to any of the proposed motions. lf the parties so
                    stipulate, they may file a stipulation and proposed order wfth the Court.
                    Whether any of the proposed motions can be briefed and submitted by means of a
                    short joint statement of issues. For each motion which can be addressed by a shori
                    joint statement of issues, a short joint statement of issues must be flled with the Court
                    10 days prior to the finai status conference. Each side's portion of the short joint
                    statement of issues may not exceed three pages. The parties will meet and confer to
                    agree on a date and manner for exchanging the parties' respective portions of the
                    short joint statement of issues and the process for filing the short joint statement of
                    issues.

          3. AII proposed motions in limine that are not either the subject of a stipulation or briefed via
             a short joint statement of issues will be briefed and flled in accordance with the California
               Rules of Court and the Los Angeles Superior Court Rules.




           l-AcIvo~?P(new)              $TIPULATI O ~I Ao~i[7 C~R®E~$— li✓~OTlOi~1S 9i~1 L.9i1~i]!!I E
          LASC A roved OA/11                                                                                               Paga 1 of 2
Case 2:20-cv-09819-VAP-AGR Document 1-1 Filed 10/26/20 Page 23 of 23 Page ID #:26




  SNCRTTfi'LE;                                                          C+13ENUMBER:




  The #ellovving parties stiptslate:
  Date:
                                                         9
                 (TYPE OR PRINT NAME)                               (ATi'ORNEY FOR PLAINTIFF)
  Date:
                                                         ➢                             •
                 (TYPE OR PRINT NAME)                              (ATTORNEY FOR DEFENDANT)
  Date:
                                                         9
                 (TYPE OR PRINT NAME)                              (ATTORNEY FOR DEFENDANT)
  Date:
                                                         D
                 (TYPE OR PRINT NAME)                              (ATTORNEY FOR DEFENDANT)
  Date:
                                                         5         -
                 (TYPE OR PRINT NAME)                         (ATTORNEY FOR                        )
  Date:
                                                         ➢
                 (TYPE OR PRINT NAME)                         (ATTORNEY FOR                        )
  Date:
                                                         9
                 (TYPE OR PRINT NAME)                         (ATTORNEY FOR                        1



  THE C®URT 5® ®RDERS.

     Date:
                                                                         JUDICIAt OFFICER




  LACIV075 (new)
  LASC Approved 04I11      ST9}~UL,~TI®N AiVD d~t~DER — i4ilOTIC31~1S li~ LIMBNE       .    Page 2 of 2
